    Case 3:17-cv-01362 Document 51 Filed 01/22/20 Page 1 of 3 PageID #: 979



                            UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


THE CITY OF HUNTINGTON,
     Plaintiff,
v.
                                              CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.



CABELL COUNTY COMMISSION,
    Plaintiff,
v.
                                              CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


                     PLAINTIFFS’ REQUEST FOR NONJURY TRIAL
       COME NOW the Plaintiffs, CITY OF HUNTINGTON and CABELL COUNTY

COMMISSION, and request a nonjury (bench) trial on all triable issues. Plaintiffs request an order

be entered directing the defendants to notify the Court whether they intend to stipulate on the

record, pursuant to F.R. Civ. Proc. 39(a)(1), to a nonjury trial before the next status conference.

Dated January 22, 2020                                Respectfully submitted,

THE CITY OF HUNTINGTON                                CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                             /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)                Paul T. Farrell, Jr. (WVSB No. 7443)
Joseph F. Rice                                        GREENE KETCHUM FARRELL
MOTLEY RICE LLC                                       BAILEY & TWEEL, LLC
28 Bridgeside Blvd.                                   419 Eleventh Street (25701) / PO Box 2389
Mount Pleasant, SC 29464                              Huntington, WV 25724-2389
Tel: 843-216-9000                                     Tel: 304-525-9115
Fax: 843-216-9450                                     Fax: 304-529-3284
akearse@motleyrice.com                                paul@greeneketchum.com
jrice@motleyrice.com
   Case 3:17-cv-01362 Document 51 Filed 01/22/20 Page 2 of 3 PageID #: 980



Charles R. “Rusty” Webb (WVSB No. 4782)   Anthony J. Majestro, Esq.
THE WEBB LAW CENTRE, PLLC                 POWELL & MAJESTRO, PLLC
716 Lee Street, East                      405 Capitol Street, Suite P-1200
Charleston, West Virginia 25301           Charleston, WV 25301
Telephone: (304) 344-9322                 304-346-2889 / 304-346-2895 (f)
Facsimile: (304) 344-1157                 amajestro@powellmajestro.com
rusty@rustywebb.com
                                          Michael A. Woelfel (WVSB No. 4106)
                                          WOELFEL AND WOELFEL, LLP
                                          801 Eighth Street
                                          Huntington, West Virginia 25701
                                          Tel. 304.522.6249
                                          Fax. 304.522.9282
                                          mikewoelfel3@gmail.com
    Case 3:17-cv-01362 Document 51 Filed 01/22/20 Page 3 of 3 PageID #: 981



                               CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on January 22, 2020, a copy of the foregoing

PLAINTIFFS’ REQUEST FOR NONJURY TRIAL has been filed electronically using the

Court’s CM/ECF system and will be served via the Court’s CM/ECF filing system, which will

send notification of such filing to the attorneys of record at their e-mail addresses on file with the

Court.

                                                /s/ Anne McGinness Kearse
                                                    Anne McGinness Kearse (WVSB No. 12547)
